PER CURIAM.
The judgments and sentences are affirmed. We remand this case to the trial court, however, with instructions to correct the designations of appellant’s convictions for sexual battery by use of force not likely to cause serious personal injury, to reflect that this offense is a second-degree felony and to correct the designation of appellant’s conviction for attempted sexual battery, to reflect that this offense is a third-degree felony. Appellant need not be present at resentenc-ing.
BOOTH, WEBSTER and BENTON, JJ., concur.